         Case 1:18-cv-03771-PGG Document 40 Filed 06/18/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WESCO INSURANCE COMPANY and
TECHNOLOGY INSURANCE COMPANY,
INC.,

               Plaintiffs,                       Civil Action No. 1:18-cv-03771-PGG

       v.                                        NOTICE OF APPEARANCE

PERSONNEL STAFFING GROUP, LLC,

               Defendant.


        PLEASE TAKE NOTICE that Nathan A. Shev, an attorney duly admitted to practice

before this Court pro hac vice, of the law firm Sperling & Slater, P.C., hereby appears on behalf

of Defendant Personnel Staffing Group, LLC in the above-referenced action. Accordingly, I

respectfully request that any future correspondence, filings, ECF notification, or other

information relating to this matter be addressed to me at the address below, and that I be added

as counsel for Defendant on the Docket Sheet.


Dated: New York, New York
       June 18, 2019
                                                 SPERLING & SLATER, P.C.

                                                 /s/ Nathan A. Shev
                                                 Nathan A. Shev
                                                 55 W. Monroe Street, Suite 3200
                                                 Chicago, IL 60603
                                                 (312) 641-3200
                                                 nshev@sperling-law.com

                                                 Counsel for Defendant Personnel Staffing
                                                 Group, LLC
